Exhibit 10.2

EMC CORPORATION

2001 STOCK OPTION PLAN, as amended April 29, 2010

 

1. Purpose.

The purpose of the EMC Corporation 2001 Stock Option Plan is to enable EMC
Corporation to provide a special incentive to a limited number of key employees
of the Company and its Subsidiaries, if any, who are in a position to have a
significant effect upon the Company’s business and earnings. In order to
accomplish this purpose, the Plan authorizes the grant to such key employees of
options to purchase Common Stock of the Company. Increased ownership of Common
Stock will provide such key employees with an additional incentive to take into
account the long-term interests of the Company.

 

2. Definitions.

As used herein, the following words or terms have the meanings set forth below.
The masculine gender is used throughout the Plan but is intended to apply to
members of both sexes.

2.1 “Board of Directors” means the Board of Directors of the Company.

2.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

2.3 “Committee” means the Committee appointed by the Board of Directors to
administer the Plan or the Board of Directors as a whole if no appointment is
made.

2.4 “Common Stock” means the Common Stock of the Company.

2.5 “Company” means EMC Corporation, a corporation established under the laws of
The Commonwealth of Massachusetts.

2.6 “Fair Market Value” in the case of a share of Common Stock on a particular
day, means the fair market value as determined from time to time by the Board of
Directors or, where appropriate, by the Committee, taking into account all
information which the Board of Directors, or the Committee, considers relevant.

2.7 “Incentive Stock Option” means a stock option that satisfies the
requirements of Section 422 of the Code.

2.8 “Participant” means an individual holding a stock option or stock options
granted to him under the Plan.



--------------------------------------------------------------------------------

2.9 “Plan” means the EMC Corporation 2001 Stock Option Plan set forth herein.

2.10 “Subsidiary” or “Subsidiaries” means a corporation or corporations in which
the Company owns, directly or indirectly, stock possessing 50 percent or more of
the total combined voting power of all classes of stock.

2.11 “Ten Percent Stockholder” means any person who, at the time an option is
granted, owns or is deemed to own stock (as determined in accordance with
Sections 422 and 424 of the Code) possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or its parent
or a subsidiary.

 

3. Administration.

3.1 The Plan shall be administered by the Committee and, to the extent provided
herein, the Board of Directors. A majority of the members of the Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee by a writing signed by a
majority of the Committee members.

3.2 Subject to the provisions set forth herein, each of the Committee and the
Board of Directors shall have full authority to determine the provisions of
options to be granted under the Plan. Subject to the provisions set forth
herein, the Committee shall have full authority to interpret the terms of the
Plan and of options granted under the Plan, to adopt, amend and rescind rules
and guidelines for the administration of the Plan and for its own acts and
proceedings and to decide all questions and settle all controversies and
disputes which may arise in connection with the Plan; provided, however, that
any change to the terms of an option granted hereunder shall be approved by the
Board of Directors to the extent such change would be deemed to be a new option
grant or such terms relate to a subsequent transaction that would not be exempt
from Section 16(b) of the Securities Exchange Act of 1934 in the absence of such
approval.

3.3 The decision of the Committee or the Board of Directors, as applicable, on
any matter as to which the Committee or the Board of Directors, as applicable,
is given authority under subsection 3.2 shall be final and binding on all
persons concerned.

3.4 Nothing in the Plan shall be deemed to give any officer or employee, or his
legal representatives or assigns, any right to participate in the Plan, except
to such extent, if any, as the Committee or the Board, as applicable, may have
determined or approved pursuant to the provisions of the Plan.

 

2



--------------------------------------------------------------------------------

4. Shares Subject to the Plan.

4.1 The maximum number of shares of Common Stock that may be delivered upon the
exercise of options granted under the Plan shall be 80,000,000, subject to
adjustment in accordance with the provisions of Section 8.

4.2 If any option granted under the Plan terminates without having been
exercised in full (including an option which terminates by agreement between the
Company and the Participant), or if shares of Common Stock are reacquired by the
Company upon the rescission of an exercise of an option, the number of shares of
Common Stock as to which an option has not been exercised prior to termination,
or have been reacquired upon the rescission of an option, shall be available for
future grants within the limits set forth in subsection 4.1.

4.3 Shares of Common Stock delivered upon the exercise of options shall consist
of shares of authorized and unissued Common Stock, except that the Board of
Directors may from time to time in its discretion determine in any case the
shares to be so delivered shall consist of shares of authorized and issued
Common Stock reacquired by the Company and held in its Treasury. No fractional
shares of Common Stock shall be delivered upon the exercise of an option.

 

5. Eligibility for Options.

Employees eligible to receive options under the Plan shall be those key
employees of the Company and its Subsidiaries, if any, who, in the opinion of
the Committee, are in a position to have a significant effect upon the Company’s
business and earnings. Members of the Board of Directors of the Company or a
Subsidiary who are not employed as regular salaried officers or employees of the
Company or a Subsidiary may not participate in the Plan.

 

6. Grant of Options.

6.1 From time to time while the Plan is in effect, each of the Committee and the
Board of Directors may, in its absolute discretion, select from among the
persons eligible to receive options (including persons to whom options were
previously granted) those persons to whom options are to be granted.

6.2 Each of the Committee and the Board of Directors shall, in its absolute
discretion, determine the number of shares of Common Stock to be subject to each
option granted by it under the Plan.

6.3 No Incentive Stock Option may be granted under the Plan after May 9, 2011,
but options theretofore granted may extend beyond that date.

 

3



--------------------------------------------------------------------------------

7. Provisions of Options.

7.1 Incentive Stock Options or Other Options. Options granted under the Plan may
be either Incentive Stock Options or options which do not qualify as Incentive
Stock Options, as the Committee or the Board of Directors shall determine at the
time of each grant of options hereunder.

7.2 Stock Option Certificates or Agreements. Options granted under the Plan
shall be evidenced by certificates or agreements in such form as the Committee
shall from time to time approve. Such certificates or agreements shall comply
with the terms and conditions of the Plan and may contain such other provisions
not inconsistent with the terms and conditions of the Plan as the Committee
shall deem advisable. In the case of options intended to qualify as Incentive
Stock Options, the certificates or agreements shall contain such provisions
relating to exercise and other matters as are required of incentive stock
options under the Code.

7.3 Terms and Conditions. All options granted under the Plan shall be subject to
the following terms and conditions to the extent applicable and to such other
terms and conditions not inconsistent therewith as the Committee or the Board of
Directors shall determine:

7.3.1 Exercise Price. The exercise price per share of Common Stock with respect
to each option shall be as determined by the Committee but in the case of an
Incentive Stock Option not less than 100% (110% in the case of an Incentive
Stock Option granted to a Ten Percent Stockholder) of the Fair Market Value per
share at the time the option is granted. In the case of an option which does not
qualify as an Incentive Stock Option, the exercise price per share of Common
Stock shall be not less than par value.

7.3.2 Value of Shares of Common Stock Subject to Incentive Stock Options. Each
eligible employee may be granted Incentive Stock Options only to the extent
that, in the aggregate under this Plan and all incentive stock option plans of
the Company and any related corporation, such Incentive Stock Options do not
become exercisable for the first time by such employee during any calendar year
in a manner which would entitle the employee to purchase more than $100,000 in
fair market value (determined at the time the Incentive Stock Options were
granted) of Common Stock in that year. Any options granted to an employee in
excess of such amount will be granted as Non-Qualified Options.

7.3.3 Period of Options. An option shall be exercisable during such period of
time as the Committee or Board of Directors may specify (subject to subsection
7.4 below), but in the case of an Incentive Stock Option not after the
expiration of ten years (five years in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder) from the date the option is granted.

 

4



--------------------------------------------------------------------------------

7.3.4 Exercise of Options.

7.3.4.1 Each option shall be made exercisable at such time or times as the
Committee or the Board of Directors shall determine. In the case of an option
made exercisable in installments, the Committee or the Board of Directors may
later determine to accelerate the time at which one or more of such installments
may be exercised.

7.3.4.2 Any exercise of an option shall be in writing signed by the proper
person and delivered or mailed to the office of Stock Option Administration of
the Company, accompanied by an option exercise notice and payment in full for
the number of shares in respect to which the option is exercised.

7.3.4.3 In the event an option is exercised by the executor or administrator of
a deceased Participant, or by the person or persons to whom the option has been
transferred by the Participant’s will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver stock
thereunder until the Company is satisfied that the person or persons exercising
the option is or are the duly appointed executor or administrator of the
deceased Participant or the person or persons to whom the option has been
transferred by the Participant’s will or by the applicable laws of descent and
distribution.

7.3.4.4 The Committee or the Board of Directors may at the time of grant
condition the exercise of an option upon agreement by the Participant to subject
the Common Stock to any restrictions on transfer or repurchase rights in effect
on the date of exercise, upon representations of continued employment and upon
other terms not inconsistent with this Plan. Any such conditions shall be set
forth in the option certificate or other document evidencing the option.

7.3.4.5 In the case of an option that is not an Incentive Stock Option, the
Committee shall have the right to require the individual exercising the option
to remit to the Company an amount sufficient to satisfy any federal, state, or
local withholding tax requirements (or to make other arrangements satisfactory
to the Company with regard to such taxes) prior to the delivery of any Common
Stock pursuant to the exercise of the option; provided, however, if so permitted
by the Committee, the individual exercising an option, other than an Incentive
Stock Option, may satisfy such withholding requirements by having withheld from
such option that number of shares of Common Stock whose fair market value equals
the amount of withholding taxes due. In the case of an Incentive Stock Option,
if at the time the Incentive Stock Option is exercised the Committee determines
that under applicable law and regulations the Company could be liable for the
withholding of any federal or state tax with respect to a disposition of the
Common Stock received upon exercise, the Committee may require as a condition of
exercise that the individual exercising the Incentive Stock Option agree (i) to
inform the Company promptly of any disposition (within the meaning of
Section 422(a)(1) of the Code and the regulations thereunder) of Common Stock
received upon exercise, and (ii) to give such security as the Committee deems
adequate to meet the potential liability of the Company for the withholding of
tax, and to augment such security from time to time in any amount reasonably
deemed necessary by the Committee to preserve the adequacy of such security.

 

5



--------------------------------------------------------------------------------

7.3.4.6 In the case of an option that is exercised by an individual that is
subject to taxation in a foreign jurisdiction, the Committee shall have the
right to require the individual exercising the option to remit to the Company an
amount sufficient to satisfy any federal or withholding requirement of that
foreign jurisdiction (or to make other arrangements satisfactory to the Company
with regard to such taxes prior to the delivery of any Common Stock pursuant to
the exercise of the option); provided, however, if so permitted by the
Committee, the individual exercising an option, other than an Incentive Stock
Option, may satisfy such withholding requirements by having withheld from such
option that number of shares of Common Stock whose fair market value equals the
amount of withholding taxes due.

7.3.5 Payment for and Delivery of Stock. The shares of stock purchased on any
exercise of an option granted hereunder shall be paid for in full in cash or, if
expressly permitted by the terms of the option, (i) in shares of unrestricted
Common Stock at the time of such exercise, (ii) other than for Incentive Stock
Options, by a “net exercise” under which the Company reduces the number of
shares of Common Stock issued upon exercise by the number of shares with a fair
market value that equals the aggregate exercise price, or (iii) by a combination
of such foregoing permissible forms of payment. A Participant shall not have the
rights of a stockholder with respect to awards under the Plan except as to stock
actually issued to him.

7.3.6 Listing of Stock, Withholding and Other Legal Requirements. The Company
shall not be obligated to deliver any stock until all federal, state and
international laws and regulations which the Company may deem applicable have
been complied with, nor, in the event the outstanding Common Stock is at the
time listed upon any stock exchange, until the stock to be delivered has been
listed or authorized to be added to the list upon official notice of issuance to
such exchange. In addition, if the shares of stock subject to any option have
not been registered in accordance with the Securities Act of 1933, as amended,
the Company may require the person or persons who wishes or wish to exercise
such option to make such representation or agreement with respect to the sale of
stock acquired on exercise of the option as will be sufficient, in the opinion
of the Company’s counsel, to avoid violation of said Act, and may also require
that the certificates evidencing said stock bear an appropriate restrictive
legend.

7.3.7 Non-transferability of Options. No option may be transferred by the
Participant otherwise than by will, by the laws of descent and distribution or
pursuant to a qualified domestic relations order, and during the Participant’s
lifetime the option may be exercised only by him or her; provided, however, that
the Board of Directors or the Committee, as applicable, in its discretion, may
allow for transferability of non-qualified stock options by the Participant to
“Immediate Family

 

6



--------------------------------------------------------------------------------

Members.” Immediate Family Members means children, grandchildren, spouse or
common law spouse, siblings or parents of the Participant or to bona fide
trusts, partnerships or other entities controlled by and of which the
beneficiaries are Immediate Family Members of the Participant. Any option grants
that are transferable are further conditioned on the Participant and Immediate
Family Members agreeing to abide by the Company’s then current stock option
transfer guidelines.

7.3.8 Death, Disability or Retirement of a Participant.

7.3.8.1 If a Participant’s employment terminates by reason of death, all options
held by the Participant, to the extent exercisable on the date of his death, may
be exercised by his executor or administrator or the person or persons to whom
the option is transferred by will or the applicable laws of descent and
distribution at any time or times within three years after the date of the
Participant’s death. The options shall expire at the end of such three-year
period.

7.3.8.2 If a Participant’s employment terminates by reason of “Disability” (as
defined below), all options held by the Participant, to the extent exercisable
on the date of termination by reason of Disability (the “Disability Date”), may
be exercised by the Participant at any time or times within three years after
the Disability Date. The options shall expire at the end of such three-year
period. Notwithstanding the foregoing, in the event the Participant fails to
exercise an Incentive Stock Option within twelve months after the Disability
Date, such option will be treated as an option which does not qualify as an
Incentive Stock Option. Disability means the disability of the Participant
within the meaning of Section 22(e)(3) of the Code.

7.3.8.3 If a Participant’s employment terminates by reason of “Retirement” (as
defined below), all options held by the Participant, to the extent exercisable
on the date of termination by reason of Retirement (the “Retirement Date”), may
be exercised by the Participant at any time or times within three years after
the Retirement Date. The options shall expire at the end of such three-year
period. Notwithstanding the foregoing, in the event the Participant fails to
exercise an Incentive Stock Option within three months after the Retirement
Date, such option will be treated as an option which does not qualify as an
Incentive Stock Option. Retirement means the voluntary retirement by a
Participant from service with the Company or any of its Subsidiaries (i) after
the Participant has attained at least fifty-five years of age and at least five
years of continuous service with the Company or any of its Subsidiaries or
(ii) after the Participant has attained at least twenty years of continuous
service with the Company or any of its Subsidiaries.

7.3.8.4 The provisions of this Section 7.3.8 shall not apply to options held by
a Participant who engages or has engaged in Detrimental Activity (as defined in
Section 7.3.10).

 

7



--------------------------------------------------------------------------------

7.3.8.5 Notwithstanding anything in this Section 7.3.8 to the contrary, (i) no
option granted under the Plan may be exercised beyond the date on which such
option would otherwise expire pursuant to the terms thereof, and (ii) no
Incentive Stock Option granted under the Plan may be exercised after the
expiration of ten years (five years in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder) from the date the Incentive Stock Option
was granted.

7.3.9 Termination of Employment. If the employment of a Participant terminates
for any reason other than his death, Disability or Retirement, all options held
by the Participant shall thereupon expire at 5 p.m. United States eastern time
on the date of termination unless the option by its terms, or the Committee or
the Board of Directors by resolution, shall expressly allow the Participant to
exercise any or all of the options held by him after termination; provided, that
notwithstanding any such express allowance, any such option which is an
Incentive Stock Option shall in any event expire no later than three months
after such termination of employment, or after the expiration of ten years (five
years in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder) from the date the Incentive Stock Option was granted, whichever
occurs first. The Company shall have the sole discretion to set the date of
termination for purposes of the Plan, without regard to any notice period or
other obligation under the labor laws of the jurisdiction where the Participant
is employed. If the Committee or the Board of Directors so decides, an option
may provide that a leave of absence granted by the Company or Subsidiary is not
a termination of employment for the purpose of this subsection 7.3.9, and in the
absence of such a provision the Committee may in any particular case determine
that such a leave of absence is not a termination of employment for such
purpose. The Committee shall also determine all matters relating to continuous
employment.

7.3.10 Cancellation and Rescission of Options. The following provisions of this
Section 7.3.10 shall apply to options granted to (i) Participants who are
classified by the Company or a Subsidiary as an executive officer, senior
officer, or officer (collectively, an “Officer”) of the Company or a Subsidiary;
and (ii) certain other Participants designated by the Committee or the Board of
Directors to be subject to the terms of this Section 7.3.10 (such designated
Participants together with Officers referred to collectively as “Senior
Participants”). The Committee or the Board of Directors may cancel, rescind,
suspend or otherwise limit or restrict any unexpired option at any time if the
Senior Participant engages in “Detrimental Activity” (as defined below).
Furthermore, in the event a Senior Participant engages in Detrimental Activity
at any time prior to or during the six months after any exercise of an option,
such exercise may be rescinded until the later of (i) two years after such
exercise or (ii) two years after such Detrimental Activity. Upon such
rescission, the Company at its sole option may require the Senior Participant to
(i) deliver and transfer to the Company the shares of Common Stock received by
the Senior Participant upon such exercise, (ii) pay to the Company an amount
equal to any realized gain received by the Senior Participant from such
exercise, or (iii) pay to the

 

8



--------------------------------------------------------------------------------

Company an amount equal to the market price (as of the exercise date) of the
Common Stock acquired upon such exercise minus the respective exercise price.
The Company shall be entitled to set-off any such amount owed to the Company
against any amount owed to the Senior Participant by the Company. Further, if
the Company commences an action against such Senior Participant (by way of claim
or counterclaim and including declaratory claims), in which it is preliminarily
or finally determined that such Senior Participant engaged in Detrimental
Activity or otherwise violated this Section 7.3.10, the Senior Participant shall
reimburse the Company for all costs and fees incurred in such action, including
but not limited to, the Company’s reasonable attorneys’ fees. As used in this
subsection 7.3.10, “Detrimental Activity” shall include: (i) the failure to
comply with the terms of the Plan or certificate or agreement evidencing the
option; (ii) the failure to comply with any term set forth in the Company’s Key
Employee Agreement (irrespective of whether the Senior Participant is a party to
the Key Employee Agreement); (iii) any activity that results in termination of
the Senior Participant’s employment for cause; (iv) a violation of any rule,
policy, procedure or guideline of the Company; or (v) the Senior Participant
being convicted of, or entering a guilty plea with respect to a crime whether or
not connected with the Company.

7.3.11 Jurisdiction and Governing Law. The parties submit to the exclusive
jurisdiction and venue of the federal or state courts of the Commonwealth of
Massachusetts to resolve issues that may arise out of or relate to the Plan or
the same subject matter. The Plan shall be governed by the laws of the
Commonwealth of Massachusetts, excluding its conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.

7.4 Authority of the Committee. The Committee shall have the authority, either
generally or in particular instances, to waive compliance by a Participant with
any obligation to be performed by him under an option and to waive any condition
or provision of an option, except that the Committee may not (i) increase the
total number of shares covered by any Incentive Stock Option (except in
accordance with Section 8), (ii) reduce the option price per share of any
Incentive Stock Option (except in accordance with Section 8) or (iii) extend the
term of any Incentive Stock Option to more than ten years, subject, however, to
the provisions of Section 10.

 

8. Changes in Stock.

In the event of a stock dividend, stock split or other change in corporate
structure or capitalization affecting the Common Stock that becomes effective
after the adoption of the Plan by the Board of Directors, the Committee shall
make appropriate adjustments in (i) the number and kind of shares of stock on
which options may thereafter be granted hereunder, (ii) the number and kind of
shares of stock remaining subject to each option outstanding at the time of such
change and (iii) the option price. The Committee’s determination shall be
binding on all persons concerned. Subject to any required action

 

9



--------------------------------------------------------------------------------

by the stockholders, if the Company shall be the surviving corporation in any
merger or consolidation (other than a merger or consolidation in which the
Company survives but in which a majority of its outstanding shares are converted
into securities of another corporation or are exchanged for other
consideration), any option granted hereunder shall pertain and apply to the
securities which a holder of the number of shares of stock of the Company then
subject to the option would have been entitled to receive, but a dissolution or
liquidation of the Company or a merger or consolidation in which the Company is
not the surviving corporation or in which a majority of its outstanding shares
are so converted or exchanged shall cause every option hereunder to terminate;
provided that if any such dissolution, liquidation, merger or consolidation is
contemplated, the Company shall either arrange for any corporation succeeding to
the business and assets of the Company to issue to the Participants replacement
options (which, in the case of Incentive Stock Options, satisfy, in the
determination of the Committee, the requirements of Section 424 of the Code) on
such corporation’s stock which will to the extent possible preserve the value of
the outstanding options or shall make the outstanding options fully exercisable
at least 20 days before the effective date of any such dissolution, liquidation,
merger or consolidation. The existence of the Plan shall not prevent any such
change or other transaction and no Participant thereunder shall have any right
except as herein expressly set forth.

 

9. Employment Rights.

Neither the adoption of the Plan nor any grant of options confers upon any
employee of the Company or a Subsidiary any right to continued employment with
the Company or a Subsidiary, as the case may be, nor does it interfere in any
way with the right of the Company or a Subsidiary to terminate the employment of
any of its employees at any time.

 

10. Discontinuance, Cancellation, Amendment and Termination.

The Committee or the Board of Directors may at any time discontinue granting
options under the Plan and, with the consent of the Participant, may at any time
cancel an existing option in whole or in part and grant another option to the
Participant for such number of shares as the Committee or the Board of Directors
specifies. The Board of Directors may at any time or times amend the Plan for
the purpose of satisfying the requirements of any changes in applicable laws or
regulations or for any other purpose which may at the time be permitted by law
or may at any time terminate the Plan as to any further grants of options,
provided that no such amendment shall without the approval of the stockholders
of the Company (a) increase the maximum number of shares available under the
Plan, (b) change the group of employees eligible to receive options under the
Plan, (c) reduce the exercise price of outstanding incentive options or reduce
the price at which incentive options may be granted, (d) extend the time within
which options may be granted, (e) alter the Plan in such a way that incentive
options granted or to be granted hereunder would not be considered incentive
stock options under Section 422 of the Code, or (f) amend the provisions of this
Section 10, and no such amendment shall adversely affect the rights of any
employee (without his consent) under any option previously granted.

 

10



--------------------------------------------------------------------------------

11. Effective Date.

The Plan will become effective immediately upon its approval by the stockholders
of the Company at the Annual Meeting on May 9, 2001.

 

11